ORDER

This matter having come before the Court on a Joint Petition for Order Placing Respondent on Inactive Status and Respondent’s Affidavit which accompanied said Petition; and
This Court having considered the Petition and the Affidavit, it is the 22nd day of March, 2007,
ORDERED, by the Court of Appeals of Maryland, that the Respondent, Richard Gibson Wohltman, is placed on inactive status, pending further order of this Court; and it is further
ORDERED, that the Respondent’s inactive status shall remain in effect indefinitely and that as a condition to reinstatement in Maryland, he first must be reinstated to practice law in Virginia; and it is further
ORDERED, that the Clerk of this Court shall strike the name of Richard Gibson Wohltman from the register of attorneys in this Court and certify that fact to the Trustees of the Client Protection Fund of the Bar of Maryland and the Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16—772(d).